Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 1 of 14 PageID 1938




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    CHUNHONG JIA, et al.,

                 Plaintiffs,
    v.                                          Case No. 8:19-cv-2527-T-33CPT

    BOARDWALK FRESH BURGERS &
    FRIES, INC., et al.,

                 Defendants.
                                        /

                                        ORDER

            This matter comes before the Court upon consideration of

    Defendants Boardwalk Fresh Burgers & Fries, Inc. (BFBF) and

    David DiFerdinando’s Partial Motion to Dismiss Second Amended

    Complaint (Doc. # 71), filed on July 30, 2020. Plaintiffs

    responded on August 12, 2020. (Doc. # 81). For the reasons

    set forth below, the Motion is granted.

    I.      Background

            Plaintiffs are Chinese citizens who sought permanent

    legal    residence    in   the     United      States   through   the   EB-5

    Immigrant Investor Program. (Doc. # 70 at ¶ 1, 3). To qualify

    for the EB-5 Program and receive permanent legal resident

    status,    immigrants      “must    invest      at   least   $1,000,000   of

    capital in [a] new commercial enterprise that creates at least

    10 jobs[.]” (Id. at ¶ 19-21). Alternatively, immigrants who



                                            1
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 2 of 14 PageID 1939




    invest in “targeted employment area[s]” may invest $500,000.

    (Id. at ¶ 21).

          Beginning in 2013, DiFerdinando and Terry and Gary Chan

    discussed     entering    into     a       joint    venture   to   develop

    restaurants in Ohio with the help of foreign investment

    through the EB-5 Program. (Id. at ¶ 23). DiFerdinando and the

    Chans established several business entities to do so, and

    then developed a business plan and other informational and

    promotional materials to entice foreign investment. (Id. at

    ¶¶ 24-26, 67-70).

          The business plan provided that twelve foreign investors

    would each invest $500,000 into one such entity, Boardwalk

    Fries Opportunities, L.P. (BWF OPP), and that another entity,

    BWF MGMT would contribute $3,000,000 in cash to the venture.

    (Id. at ¶ 75-76). The business plan stipulated that BWF OPP

    would “seek to build ten [BFBF] restaurants” within two years

    and that investors would receive certain approvals necessary

    to become legal U.S. residents in 2016. (Id. at ¶ 88).

          In early 2014, Defendants and the Chans furnished these

    and other documents to Plaintiffs. (Id. at ¶ 91). Plaintiffs

    allege    that,    relying    on       these       representations,   they

    contracted to invest in BWF OPP. (Id. at ¶¶ 22, 101-02). Each

    of the seven Plaintiffs then contributed $500,000 to BWF OPP.


                                           2
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 3 of 14 PageID 1940




    (Id. at ¶¶ 22, 103-09).

          But, by May 2016, there had been no progress on the

    completion of the Ohio BFBF restaurants, at which point the

    project shifted to developing restaurants in Florida, New

    York, and Massachusetts. (Id. at 114-16). After this change,

    “Defendants acted as if they were diligently working toward

    the development of restaurant sites for BWF OPP in these new

    regions, with a significant focus on Florida.” (Id. at ¶ 117).

          However, by late 2017, over a year after the projected

    timeline in the business plan, Plaintiffs expressed concerns

    as to “whether the restaurants would be developed in time to

    meet the EB-5 [P]rogram requirements.” (Id. at ¶ 123). As it

    turns out, the restaurants were “never fully developed.” (Id.

    at ¶ 116). And, Defendants failed to contribute $3,000,000 in

    cash to BWF OPP, as provided for in the business plan. (Id.

    at ¶¶ 76-79, 84-85).

          By   virtue    of     separate       litigation       in   the    Southern

    District     of     Ohio,     Plaintiffs         discovered        that    their

    investment,        totaling       over      $3     million,         had     been

    misappropriated      by     the   Chans.    (Id.      at   ¶¶    124,   127-29).

    Plaintiffs allege that Defendants should have known about

    this misappropriation because they were aware of the lack of

    progress      in     the      development        of        the    restaurants,


                                           3
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 4 of 14 PageID 1941




    DiFerdinando’s      written    authorization     gave    Gary    Chan

    “unfettered access to [the] Plaintiffs’ escrow accounts” from

    which the funds were taken, and because Defendants allegedly

    received at least $330,000 of the misappropriated monies.

    (Id. at ¶¶ 120-22, 129, 132). Without these funds, and with

    no BFBF restaurants completed, Plaintiffs allege that they

    not only lost their substantial investments, but also “face

    serious difficulties in obtaining their green cards because

    Defendants never completed the job-creating entities needed

    to satisfy EB-5 conditions.” (Id. at ¶ 136).

          Plaintiffs filed this action in this Court on October

    11, 2019. (Doc. # 1). Plaintiffs filed an amended complaint

    on January 6, 2020. (Doc. # 22). On March 13, 2020, Defendants

    filed a motion to dismiss, alleging that the Court lacked

    jurisdiction and that Plaintiffs failed to plausibly state a

    claim for relief under Rule 12(b)(6). (Doc. # 33). At a

    hearing on July 2, 2020, the Court granted Defendants’ motion

    in part and denied it in part. (Doc. # 64). The Court then

    granted Plaintiffs leave to file a second amended complaint

    to rectify certain errors. (Id.). On July 16, 2020, Plaintiffs

    filed the Second Amended Complaint, which includes eighteen

    causes of action. (Doc. # 70).

          On July 30, 2020, Defendants moved to dismiss this


                                      4
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 5 of 14 PageID 1942




    complaint in part or, alternatively, for judgment on the

    pleadings (Doc. # 71), and Plaintiffs have responded. (Doc.

    # 81). The Motion is now ripe for review.

    II.    Legal Standard

           On a motion to dismiss pursuant to Federal Rule of Civil

    Procedure     12(b)(6),      this    Court    accepts     as   true       all   the

    allegations in the complaint and construes them in the light

    most    favorable      to    the    plaintiff.     Jackson     v.     Bellsouth

    Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

    the Court favors the plaintiff with all reasonable inferences

    from the allegations in the complaint. Stephens v. Dep’t of

    Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

    But,

           [w]hile a complaint attacked by a Rule 12(b)(6)
           motion to dismiss does not need detailed factual
           allegations, a plaintiff’s obligation to provide
           the grounds of his entitlement to relief requires
           more than labels and conclusions, and a formulaic
           recitation of the elements of a cause of action
           will not do. Factual allegations must be enough to
           raise a right to relief above the speculative
           level.

    Bell   Atl.    Corp.    v.    Twombly,       550   U.S.   544,      555    (2007)

    (quotations and citations omitted). Courts are not “bound to

    accept as true a legal conclusion couched as a factual

    allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

    Court must limit its consideration to “well-pleaded factual


                                           5
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 6 of 14 PageID 1943




    allegations,     documents       central       to    or   referenced     in   the

    complaint, and matters judicially noticed.” La Grasta v.

    First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

    III. Discussion

          Defendants seek to dismiss four counts of the Second

    Amended     Complaint,       arguing    that        Plaintiffs’      claims   for

    respondeat     superior,       federal       securities      law     violations,

    aiding and abetting federal securities law violations, and

    piercing the corporate veil, fail to state legally cognizable

    causes of action under Rule 12(b)(6). (Doc. # 71 at 1). The

    Court will address each claim in turn.

          A.     Respondeat Superior

          Defendants first move to dismiss Count VII, Plaintiffs’

    respondeat superior claim, arguing that “the doctrine of

    respondeat superior is merely a theory of liability and not

    an   independent       cause    of    action.”       (Id.    at    3   (emphasis

    omitted)). The Court agrees.

          The   parties     have    not    yet     briefed      the   choice-of-law

    issues     presented    in     this    case.    However,      under     Florida,

    Maryland,     and   Ohio       law,    respondeat         superior     does   not

    constitute an independent cause of action. See Turner Murphy

    Co. v. Specialty Constructors, Inc., 659 So.2d 1242, 1245

    (Fla. 1st D.C.A. 1995)(explaining that respondeat superior


                                            6
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 7 of 14 PageID 1944




    “is not itself a cause of action”); Robinson v. Pytlewsi, No.

    8:19-cv-01025-PX, 2020 WL 607030, at *10 (D. Md. Feb. 7, 2020)

    (“The doctrine [of respondeat superior] does not give rise to

    an independent cause of action but is rather a theory of

    liability.”); Balsley v. L.F.P., Inc., No. 1:08-CV-491, 2008

    WL 11378897, at *6 (N.D. Ohio Dec. 2, 2008) (“There is no

    independent legal cause of action for respondeat superior[.]”

    (emphasis omitted)).1 Rather, it is a theory of liability.

    Wilson v. Ulta Salon, Cosmetic & Fragrance, Inc., No. 1:19-

    cv-327, 2020 WL 633302, at *3 n.8 (S.D. Ohio Feb. 11, 2020)

    (“As Defendant Ulta correctly notes, respondeat superior is

    not a separate ‘claim”’; it is a liability theory.” (emphasis

    omitted)).

          Accordingly, Defendants’ Motion is granted with respect


    1. Although Plaintiffs cite to a number of cases in arguing
    that respondeat superior is an independent cause of action
    under Ohio law, none of these cited cases specifically hold
    as much. See Occhionero v. Edmundson, No. 99-L-188, 2001 WL
    314821, at *2 (Ohio Ct. App. Mar. 30, 2001) (referring to
    certain causes of action as “respondeat superior claims” but
    not holding that such a claim can be standalone and explaining
    that “respondeat superior is [a] legal theory” (emphasis
    omitted)); Mender v. Vill. Of Chauncey, 41 N.E.3d 1289, 1301
    (Ohio Ct. App. 2015) (dismissing a claim for respondeat
    superior liability); Richardson v. CVS Caremark Corp., No.
    1:18-cv-1308, 2018 WL 4189522, at *1 (N.D. Ohio Aug. 31, 2018)
    (same); Wicks v. Lover’s Lane Mkt., No. 28925, 2019 WL
    2721515, at *2 (Ohio Ct. App. June 28, 2019) (reversing the
    lower court’s denial of a respondeat superior claim because
    it was not discussed in the motion for summary judgment).


                                      7
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 8 of 14 PageID 1945




    to Count VII, which is dismissed with prejudice. See Colite

    Int’l Inc. v. Robert L. Lipton, Inc., No. 05-60046-CIV-

    DIMITROULEAS, 2006 WL 8431505, at *12 (S.D. Fla. Jan. 20,

    2006) (“Plaintiffs’ counts for respondeat superior liability

    should be dismissed with prejudice, since no such cause of

    action exists for respondeat superior.”). However, this does

    not preclude Plaintiffs from arguing that this theory of

    liability applies to the present case. See Garcia v. Nev.

    Prop. 1, LLC, No. 2:14-cv-1707 JCM (GWF), 2015 WL 67019, at

    *3 (D. Nev. Jan. 6, 2015) (dismissing a claim for respondeat

    superior but explaining that the plaintiff could still argue

    that theory).

          B.    Federal Securities Law Violations

          Next, Defendants move to dismiss Count X, Plaintiffs’

    federal    securities    law   claim,   arguing    that   the   Court

    previously “held that five of seven Plaintiffs’ securities

    fraud claims were barred by the statute of repose under 28

    U.S.C. § 1658(b)” and that “Plaintiffs’ failure to identify

    which Plaintiffs are pursuing the securities fraud claim . .

    . plainly runs afoul of both Rule 8 and Rule 9(b), warranting

    dismissal of Count X in its entirety.” (Doc. # 71 at 5).

          Indeed, the Court previously dismissed without prejudice

    the federal securities law claims as barred as to Plaintiffs


                                      8
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 9 of 14 PageID 1946




    Chunhong Jia, Naihan Li, Nairuo Li, Weiwei Zhang, and Chong

    Zhao. (Doc. # 64, Doc # 68 at 88). The Second Amended

    Complaint offers no reason why the Court should revisit its

    previous dismissal, and Plaintiffs agree that these claims

    were properly dismissed as to these five defendants. (Doc. #

    70, Doc. # 81 at 3-4).

          Additionally, the Court previously dismissed this Count

    without prejudice as to the two remaining Plaintiffs, Shulei

    Wang and Lizhong Yao, to the extent that the claim “is based

    on   misrepresentations     in    the   business    plan     and    related

    documents[.]” (Doc. # 64). Plaintiffs in no way alter their

    claim to reflect either of these Court directives. (Doc. #

    22, Doc. # 70). Indeed, it appears as though Plaintiffs’

    counsel   copied   that   count    word-for-word      into    the    Second

    Amended Complaint.

          Based   on   Plaintiffs’    failure   to     follow    the    Court’s

    previous Order, the Court finds that dismissal with prejudice

    is appropriate to the extent that Count X seeks relief for

    the five Plaintiffs whose securities fraud claims were barred

    by the statute of repose, and to the extent that it is based

    on   misrepresentations     in    the   business    plan     and    related

    documents. (Doc. # 64). While courts should grant leave to

    amend liberally, Plaintiffs are represented by experienced


                                       9
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 10 of 14 PageID 1947




     counsel who has had the benefit of the Court’s previous Order

     in addressing the errors in the pleadings. See Gregory v.

     City of Tarpon Springs, No. 8:16-cv-237-T-33AEP, 2016 U.S.

     Dist.    LEXIS   169843,   at   *15    (M.D.   Fla.   Dec.   8,   2016)

     (dismissing claim with prejudice after the plaintiff failed

     to cure deficiencies in the previous complaints). Because it

     appears that Plaintiffs’ counsel made an oversight in merely

     copying and pasting its previous Count into the Second Amended

     Complaint, Count X survives as to Defendants Shulei Wang and

     Lizhong Yao, within the parameters discussed above.

             C.   Aiding and Abetting Securities Law Violations

             Defendants also move to dismiss Count XI, Plaintiffs’

     aiding and abetting federal securities law violations claim.

     (Doc. # 71 at 4). Defendants argue that Count XI was already

     dismissed by this Court with prejudice because “no such claim

     exist[s] under federal securities law.” (Id.). Indeed, the

     Court previously dismissed this claim with prejudice, which

     Plaintiffs do not dispute. (Doc. # 64; Doc. # 68 at 87-88).

             Again, it appears as though Plaintiffs’ counsel has

     simply copied this count from the amended complaint. (Doc. ##

     22, 70). Accordingly, the Court strikes Count XI from the

     Second Amended Complaint. Fed. R. Civ. P. 12(f)(1) (allowing

     a court to sua sponte strike “any redundant, immaterial,


                                       10
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 11 of 14 PageID 1948




     impertinent, or scandalous matter”).

           D.    Piercing the Corporate Veil

           Finally,   Defendants    move    to   dismiss    Count   XVIII,

     Plaintiffs’ claim for piercing the corporate veil. (Doc. # 71

     at 4). Defendants argue that, like the claim for respondeat

     superior, there is no cognizable independent cause of action

     for piercing the corporate veil. (Id.). The Court previously

     dismissed   Defendants’    standalone    claim   for   piercing   the

     corporate veil but allowed Plaintiffs to replead it under

     Florida law. (Doc. # 64, Doc. # 68 at 100).

           Under Maryland and Ohio Law, piercing the corporate veil

     is not an independent cause of action. See Ademiluyi v.

     PennyMac Mortg. Inv. Tr. Holdings I, LLC, 929 F. Supp. 2d

     502, 514 (D. Md. 2013) (“Additionally, piercing the corporate

     veil is not an independent cause of action[.]” (citation

     omitted)); Trinity Health Sys. v. MDX Corp., 907 N.E.2d 746,

     754 (Ohio Ct. App. 2009) (“‘Piercing the corporate veil’ is

     not a cause of action in and of itself, but rather, is a legal

     rule or doctrine that permits a court to disregard the formal

     corporate structure so that individual shareholders may then

     be held liable for the actions of the corporation.”).

           Although Florida courts arguably sometimes allow claims

     for piercing the corporate veil to be pled as separate causes


                                      11
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 12 of 14 PageID 1949




     of   action,     “federal     courts         are    generally        averse      to    the

     practice.”     Li    v.    Walsh,      No.       16-81871-CIV-MARRA,            2017    WL

     3140522, at *9-10 (S.D. Fla. July 24, 2017); see also Gumbel

     v. Scott, No. 09-60480-CIV-JORDAN, 2010 WL 11505125, at *2

     (S.D. Fla. Jan. 6, 2010) (citing to Turner Murphy for the

     proposition that “piercing the corporate veil is not an

     independent cause of action under Florida law”); Peacock v.

     Thomas,    516    U.S.     349,   354       (1996)    (explaining             that    veil

     piercing    “is     not    itself      an    independent        .    .    .    cause    of

     action”).

           Furthermore,         none   of    the       cases   cited      by       Plaintiffs

     specifically        hold     that       piercing          the       corporate         veil

     constitutes an independent cause of action. (Doc. # 81 at

     3).2 Conversely, at least one Florida court has found that no

     such separate cause of action exists. See Turner Murphy, 659

     So.2d at 1245 (“Piercing a corporate veil is not itself a

     cause of action[.]”).

           Accordingly, Defendants’ Motion is granted with respect


     2. See Acadia Partners, L.P. v. Tompkins, 759 So.2d 732 (Fla.
     5th DCA 2000) (not specifically holding that a claim for
     piercing the corporate veil constitutes an independent cause
     of action); Carnes v. Fender, 936 So.2d 11 (Fla. 4th DCA 2006)
     (same); Papa John’s Int’l, Inc. v. Cosentino, 916 So.2d 977,
     985 (Fla. 4th DCA 2005) (not discussing whether a separate
     count for piercing the corporate veil is appropriate but
     allowing it to proceed, nonetheless).


                                                 12
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 13 of 14 PageID 1950




     to Count XVIII, which is dismissed with prejudice. See Oginsky

     v. Paragon Props. of Costa Rica LLC, 784 F. Supp. 2d 1353,

     1373    (S.D.   Fla.   2011)   (dismissing   alter   ego   claim   with

     prejudice despite Florida courts allowing such causes of

     action); Raimbeault v. Accurate Mach. & Tool, LLC, No. 14-

     CIV-20136, 2014 WL 5795187, at *9 (S.D. Fla. Oct. 2, 2014)

     (dismissing a veil-piercing claim with prejudice). However,

     given this discrepancy, Plaintiffs may replead their veil-

     piercing theory of liability in the body of the Complaint.

     See Li, 2017 WL 3140522, at *9 (allowing plaintiffs leave to

     replead alter ego liability in the body of their complaint

     after     dismissing    a   standalone   claim   for   piercing     the

     corporate veil).

             Because the Court grants Defendants’ partial Motion to

     Dismiss, it need not address their Motion for Judgment on the

     Pleadings.

             Accordingly, it is

             ORDERED, ADJUDGED, and DECREED:

     (1)     Defendants Boardwalk Fresh Burgers & Fries, Inc., and

             David DiFerdinando’s Partial Motion to Dismiss (Doc. #

             71) is GRANTED.

     (2)     Counts VII and XVIII are DISMISSED with prejudice, but

             Plaintiffs are granted leave to replead the respondeat-


                                        13
Case 8:19-cv-02527-VMC-CPT Document 109 Filed 09/21/20 Page 14 of 14 PageID 1951




           superior and veil-piercing theories in the body of the

           complaint. Count X is DISMISSED with prejudice to the

           extent it seeks relief for the five Plaintiffs whose

           securities fraud claims are barred by the statute of

           repose   and   to   the   extent    that   it   is   based   on

           misrepresentations in the business plan and related

           documents. Count XI is STRICKEN from the Second Amended

           Complaint.

      (3) Plaintiffs may file a third amended complaint that

           complies with this Order by October 5, 2020.

           DONE and ORDERED in Chambers, in Tampa, Florida, this

     21st day of September, 2020.




                                      14
